893 F.2d 1338
Great Western Trucking Co., Inc., Jarvis Leasing Inc.,Merchants Fast Motor Lines, Central Freight Lines, Inc., BigState Freight Lines, Inc., Brown Express, Inc., Herder TruckLine, Inc., State of Texas, Regular Common Carrier Conferencev.Interstate Commerce Commission, U.S., Quaker Oats Company,Rubber Manufacturers Assoc., National-American WholesaleGrocers' Association, Custom Carriers, C.H. Robinson Co.,Iowa Continental Shippers, Inc.
NO. 88-7041
United States Court of Appeals,Ninth Circuit.
DEC 14, 1989

1
Appeal From:  I.C.C.


2
REVIEW DENIED.